17‐1846‐cr 
      United States v. Dupree 
       
                                     UNITED STATES COURT OF APPEALS 
                                         FOR THE SECOND CIRCUIT 
       
                                            SUMMARY ORDER 
       
      RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A 
      SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED 
      BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. 
      WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
      MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE 
      NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A  SUMMARY  ORDER  MUST  SERVE  A 
      COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 
       
 1           At a stated term of the United States Court of Appeals for the Second Circuit, held 
 2    at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New 
 3    York, on the 24th day of April, two thousand nineteen. 
 4     
 5    PRESENT:         JOHN M. WALKER, JR., 
 6                     DENNIS JACOBS, 
 7                                        Circuit Judges,
 8                     MICHAEL P. SHEA, *

 9                                        District Judge. 
10                                                            
11     
12    UNITED STATES OF AMERICA,  
13                Appellee, 
14     
15                v.                                                       17‐1846‐cr 
16                                                                                
17    AMOIRE DUPREE,  
18                Defendant‐Appellant. 
19     
20                                                            
21     
22     


       Judge Michael P. Shea of the United States District Court for the District of Connecticut, sitting 
      *

      by designation. 

                                                        1 
 1    FOR APPELLANT:                              DANIEL HABIB, Federal Defenders of New York, 
 2                                                Inc., Appeals Bureau, New York, NY.  
 3     
 4    FOR APPELLEE:                               IAN  C.  RICHARDSON,  Assistant  United  States 
 5                                                Attorney,  for  Richard  P.  Donoghue,  United 
 6                                                States Attorney for the Eastern District of New 
 7                                                York  (Susan  Corkery,  Assistant  United  States 
 8                                                Attorney, on the brief), Brooklyn, NY.  
 9     
10           Appeal from an order of the United States District Court for the Eastern District of 

11    New York (Allyne R. Ross, Judge). 

12           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND 

13    DECREED that the order of the district court is AFFIRMED.                  

14           Amoire Dupree appeals the judgment of the United States District Court for the 

15    Eastern District of New York denying his suppression motion and convicting him, after 

16    a bench trial on stipulated facts, of being a felon in possession of a firearm, in violation of 

17    18  U.S.C.  §§  922(g)(1)  and  924(a)(2).    We  assume  the  parties’  familiarity  with  the 

18    underlying facts, the procedural history, and the issues presented for review.  

19           Dupree was stopped and frisked in Brooklyn by two police officers after he crossed 

20    the street against the light in front of incoming traffic.  The search uncovered a firearm in 

21    Dupree’s right pocket.  Dupree was indicted on one count of unlawful possession of a 

22    firearm by a person previously convicted of a felony.  See 18 U.S.C. §§ 922(g)(1), 924(a)(2).  

23    The district court denied Dupree’s motion to suppress the firearm evidence, reasoning 

24    that the search was lawful as a search incident to arrest because the officers had probable 

25    cause to arrest Dupree for jaywalking.   

26           Dupree  proceeded  to  trial  on  stipulated  facts  and  was  convicted.    The  parties 

27    stipulated  that  Dupree  had  twice  been  convicted  of  attempted  robbery  in  the  second 

28    degree, see N.Y.P.L. §§ 160.10(1), (2)(b), and Dupree preserved his ability to appeal from 


                                                     2 
 1    the trial court’s denial of his motion to suppress.  At sentencing, the district court applied 

 2    a  base  offense  level  enhancement  for  the  two  prior  attempted  robbery  convictions, 

 3    resulting in a United States Sentencing Guidelines (“U.S.S.G.” or “Guidelines”) range of 

 4    57  to  71  months’  imprisonment.    On  appeal,  Dupree  challenges  both  the  denial  of  his 

 5    suppression motion and the district court’s application of the Guidelines.  

 6           I.      Denial of Dupree’s Motion to Suppress 

 7           “On appeal from  a district court’s ruling  on a motion  to suppress evidence,  we 

 8    review legal conclusions de novo and findings of fact for clear error.”  United States v. 

 9    Bershchansky, 788 F.3d 102, 108 (2d Cir. 2015) (internal quotation marks omitted).  Dupree 

10    contends  that  the  firearm  recovered  by  the  police  constitutes  the  fruit  of  an  unlawful 

11    search in violation of the Fourth Amendment.  Specifically, he argues that the search was 

12    unlawful notwithstanding probable cause to arrest for jaywalking, because the officers 

13    had no intention of arresting him for that crime.   

14           Dupree recognizes that this argument is foreclosed by United States v. Diaz, which 

15    held  that  a  search  incident  to  arrest  may  be  lawful  “regardless  of  whether  or  not  the 

16    officer intended to [make an arrest] prior to the search.”  854 F.3d 197, 207 (2d Cir. 2017).   

17    Because Diaz is controlling law, the district court did not err by denying Dupree’s motion 

18    to suppress the firearm evidence.  

19           II.     Procedural Reasonableness of Dupree’s Sentence 

20           Dupree also contends that his sentence was procedurally unreasonable due to an 

21    error in calculation under the Guidelines.  See United States v. Cavera, 550 F.3d 180, 187, 

22    190 (2d Cir. 2008) (en banc).  “In reviewing Guidelines calculations, we apply a de novo 

23    standard to legal conclusions and we accept the sentencing court’s factual findings unless 

24    they  are  clearly  erroneous.”    United  States  v.  Walker,  595  F.3d  441,  443  (2d  Cir.  2010).  




                                                         3 
 1    Whether a prior conviction qualifies categorically as a crime of violence is a question of 

 2    law that we review de novo.  United States v. Savage, 542 F.3d 959, 964 (2d Cir. 2008).   

 3            Dupree  argues  that  the  district  court  erroneously  applied  a  sentencing 

 4    enhancement  to  his  firearms  conviction  under  the  2016  version  of  §  2K2.1  of  the 

 5    Guidelines.  Section 2K2.1 increases the base offense level to 24 if the defendant has been 

 6    convicted of  two prior felony “crime[s] of violence.”  U.S.S.G. § 2K2.1(a)(2).  He contends 

 7    that his second‐degree robbery convictions are not categorically crimes of violence under 

 8    either the force clause (sometimes called the elements clause) or the enumerated offenses 

 9    clause, which lists various generic offenses that qualify as crimes of violence.  See U.S.S.G. 

10    § 4B1.2(a).1  The district court agreed with the Government that the prior convictions for 

11    attempted robbery constituted crimes of violence under the enumerated offenses clause.  

12    The district court did not rule on whether Dupree’s convictions also qualified as crimes 

13    of violence under the force clause.   

14            To  “qualif[y]  categorically  as  a  ‘crime  of  violence’  for  Guidelines  enhancement 

15    purposes” under the enumerated offenses clause, a state conviction for an enumerated 

16    offense must “correspond[] substantially to the ‘generic meaning’” of that crime.  Walker, 

17    595  F.3d  at  446;  see  also  Savage,  542  F.3d  at  964  (a  prior  conviction  must  “criminalize[] 

18    conduct  that  falls  exclusively  within  the  federal  definition  of  a  predicate  offense”  to 

19    qualify categorically as a crime of violence).  “Under the categorical approach we examine 

20    the legal elements of the criminal statute of conviction (rather than the circumstances of 

21    the criminal act) to determine whether they are identical to or narrower than a ‘generic’ 

22    version of the offense.”  United States v. Moore, 916 F.3d 231, 237 (2d Cir. 2019).  If the 



      1 Application Note 1 of the Commentary to U.S.S.G. § 2K2.1 provides that the term “crime of 
      violence” has the “meaning given that term in § 4B1.2(a) and Application Note 1 of the 
      Commentary to § 4B1.2.” 

                                                         4 
 1    statute  “criminalizes  any  conduct  that  would  not  fall  within  the  scope  of  the  generic 

 2    offense, the [defendant’s] offense cannot be considered a crime of violence.”  Id. at 238 

 3    (emphasis in original). 

 4           Dupree argues that New York robbery in the second‐degree is broader than the 

 5    elements of the generic version of robbery because New York robbery does not require 

 6    that the taking be from another person or in the presence of the owner or victim.  As we 

 7    recently held in United States v. Pereira‐Gomez, we agree that “robbery under New York 

 8    law does not qualify as a crime of violence under the [enumerated offenses clause].”2  903 

 9    F.3d 155, 164 (2d Cir. 2018).  In United States v. Walker, we found that “all fifty states define 

10    robbery, essentially, as the taking of property from another person or from the immediate 

11    presence  of  another  person  by  force  or  by  intimidation.”    595  F.3d  at  446  (emphasis 

12    omitted).  In Pereira‐Gomez, we confirmed that the “statutes and decisions of the highest 

13    courts in at least twenty‐seven states and the District of Columbia include the presence 

14    element  in  their  definitions  of  robbery,”  and  the  presence  element  is  found  in  law 

15    treatises, legal dictionaries, and the United States Code’s definition of robbery.  903 F.3d 

16    at 163.  In contrast, New York “deliberately revised its robbery statute to eliminate the 

17    presence requirement.”  Id.  New York robbery can be committed “through the use or 

18    threat of force to compel another ‘to deliver up’ property not in his presence, or simply 

19    ‘to  engage  in  other  conduct  which  aids  in  the  commission  of  the  larceny.’”    Id.  at  164 


      2 While Pereira‐Gomez addressed whether New York robbery in the second degree was a crime 
      of violence under the 2014 version of the Guidelines’ § 2L1.2, and not the 2016 version of the 
      Guidelines’ § 2K2.1 (which applied to Dupree’s sentencing), the definitions for crime of violence 
      under each are similar, and both contain robbery as an enumerated offense either in the text of 
      the Guidelines itself, or in the application notes.  In such circumstances, it is appropriate to rely 
      on authorities that define the term “crime of violence” in one Guideline when interpreting 
      another Guideline’s “crime of violence” clause.  See Moore, 916 F.3d at 241 n.8.  Thus, Pereira‐
      Gomez is highly persuasive authority on whether New York robbery is a crime of violence under 
      § 2K2.1, even if it is not directly controlling. 

                                                        5 
 1    (quoting  N.Y.  Penal  Law  §  160.00(2)).    Accordingly,  the  New  York  robbery  statute 

 2    “sweeps more broadly than the generic crime” of robbery and cannot qualify as a crime 

 3    of violence under the enumerated offenses clause of U.S.S.G. § 4B1.2(a).  See id. (internal 

 4    quotation marks omitted). 

 5            However,  Dupree’s  prior  felonies  for  second‐degree  New  York  robbery  do 

 6    constitute crimes of violence under the force clause of U.S.S.G. § 2K2.1.  A prior felony is 

 7    a crime of violence under the force clause if “the minimum criminal conduct a defendant 

 8    must commit to be convicted” under the statute “‘has as an element the use, attempted 

 9    use,  or  threatened  use  of  physical  force.’”    Moore,  916  F.3d  at  240  (quoting  U.S.S.G. 

10    § 4B1.2(a)(1)).  In order to show that an offense is not a crime of violence under the force 

11    clause, “there must be a realistic probability, not a theoretical possibility, that the statute 

12    at issue could be applied to conduct that does not constitute a crime of violence,” which 

13    must  be  evidenced  by  “at  least  one  case  in  which  a  court  in  fact  applied  a  particular 

14    statute in a manner for which [the defendant] argues.”  Id. (alterations omitted) (internal 

15    quotation marks omitted). 

16            Dupree argues that New York robbery in the second degree is not categorically a 

17    crime of violence under the force clause because the physical force sufficient to meet the 

18    New York statute’s definition of “forcible stealing” is categorically less than the violent 

19    force  capable  of  causing  physical  pain  or  injury  that  the  Supreme  Court  has  held  is 

20    necessary  under  the  force  clause.    See  Johnson  v.  United  States,  559  U.S.  133,  140  (2010) 

21    (Johnson I).3  Dupree’s argument is foreclosed by multiple recent decisions in our Circuit.  


      3 In holding that physical force means “violent force” or “force capable of causing physical pain 
      or injury to another person,” the Johnson I Court was interpreting the Armed Career Criminal 
      Act’s (“ACCA”) force clause defining a “violent felony,” and not U.S.S.G. § 4B1.2(a)’s force 
      clause defining a “crime of violence.”  559 U.S. at 135.  The Supreme Court has never directly 
      held that Johnson I’s definition of physical force applies to § 4B1.2(a)’s force clause.  However, 
      the two clauses are substantively similar to one another, and, as discussed, case law interpreting 

                                                         6 
 1    In  Pereira‐Gomez,  we  concluded  that  “[b]y  its  plain  language  .  .  .  New  York’s  robbery 

 2    statute  includes as  an element  the use of  violent force,”  because the “level  of  physical 

 3    force [used] must be enough ‘to prevent resistance to the taking or to compel the owner 

 4    to deliver up the property.’”  903 F.3d at 165 (quoting People v. Jurgins, 26 N.Y.3d 607, 614 

 5    (2015)).  We rejected arguments similar to that made by Dupree and reiterated this same 

 6    holding in Moore, 916 F.3d at 241–42; United States v. Thrower, 914 F.3d 770, 775–76 (2d 

 7    Cir.  2019)  (per  curiam);  Boone  v.  United  States,  750  F.  App’x  64,  64–65  (2d  Cir.  2019) 

 8    (summary order); and United States v. Johnson, 2019 WL 1276462, at *2 (2d Cir. Mar. 19, 

 9    2019) (summary order).  The Supreme Court also recently held in Stokeling v. United States 

10    that a similar Florida statute, which requires “resistance by the victim that is overcome 

11    by the physical force of the offender,” constitutes a violent felony under the ACCA’s force 

12    clause “despite the fact that the force may be minor and may not cause pain or injury, 

13    because Johnson I’s definition of violent force is concerned with only the potential of the 

14    force to cause pain or injury, rather than the likelihood that it will.”  Moore, 916 F.3d at 

15    242 (citing Stokeling v. United States, 139 S. Ct. 544, 549).  

16           Finally,  the  fact  that  Dupree’s  convictions  were  for  attempted  robbery  is 

17    inconsequential.  See Pereira‐Gomez, 903 F.3d at 166 (concluding that New York attempted 

18    robbery in the second degree is categorically a crime of violence under a similarly worded 

19    force clause).  

20            




      a specific force clause can be reliably applied to other, similarly phrased force clauses.  
      Therefore, we assume without holding that Johnson I’s definition of physical force applies to the 
      force clause of the Guideline at issue in this case.  See, e.g., United States v. Hill, 890 F.3d 51, 
      58 (2d Cir. 2018) (assuming, without deciding, that Johnson I’s definition of physical force 
      applies to 18 U.S.C. § 924(c)(3)(A)’s similar force clause definition of crime of violence).

                                                        7 
1           For the foregoing reasons, and finding no merit in Dupree’s other arguments, we 

2    hereby AFFIRM the judgment of the district court.  

3     

4                                            FOR THE COURT: 
5                                            CATHERINE O’HAGAN WOLFE, CLERK




                                               8